

Exhibit 10.1(c)


FOURTH AMENDMENT TO THE
CENTURYTEL, INC. RETIREMENT PLAN


As Amended and Restated February 28, 2002


WHEREAS, the CenturyTel, Inc. Retirement Plan ("Plan") was amended and restated
effective January 1, 2002; and


WHEREAS, Section 12.2 permits the Board to amend the Plan; and


WHEREAS, at its meeting on November 17, 2005, the Board approved a
recommendation from the Compensation Committee that the Plan be amended to
increase benefits consistent with the rules of Internal Revenue Code §401(a)(4)
and the Treasury Department Regulations promulgated with respect thereto,
including, without limitation the provision of a minimum $650 annual benefit
obligation to each Participant in the Plan; and


WHEREAS, the executive officers of the Company were authorized and directed by
the Board to prepare and execute the Amendments to the various Plans and Trusts
and to take all such other actions as they deemed necessary and proper to carry
out the recommendations approved in the resolutions.


NOW, THEREFORE, effective November 17, 2005, the Plan is amended as follows:


I.


Add the following at the end of Section 5.7(b):


However, in the event of a reduction of benefit from this Plan, reduction should
be in the following sequence: 6.1(a)(i), 6.1(a)(ii), 6.1(a)(iii), 6.1(a)(iv) and
6.1(a)(v).


II.


Add Section 5.8 to read as follows:


5.8  Death Benefit. A Participant’s Beneficiary or a terminated vested
Participant's Beneficiary shall be entitled to a benefit calculated in
accordance with Section 6.9 if the Participant or the terminated vested
Participant dies before his Annuity Starting Date.



III.


Add the following after Section 6.1(a)(ii):


(iii)  For a Participant listed in Appendix I, the amount specified in Appendix
I with respect to such Participant.


(iv)  For a Participant listed in Appendix II, the amount specified in Appendix
II with respect to such Participant.


(v)  For a Participant listed in Appendix III, the amount specified in Appendix
III with respect to such Participant.


IV.


Add Section 6.9 to read as follows:


6.9  Death Benefit. The one-time benefit amount payable to a Participant’s
Beneficiary who qualifies for a death benefit under Section 5.8 shall be $500.


V.


Add the following after Section 7.7(d):
 
(e)  Lump Sum Option for Qualifying Participants.


(i) Right to Lump Sum. Each Qualifying Participant or, in the event of the
Qualifying Participant’s death prior to the Qualifying Participant’s Annuity
Starting Date, such Qualifying Participant’s surviving Spouse, may elect to have
his or her Qualifying Benefit paid as a lump sum as of any Qualifying
Distribution Date. Such election shall be made in writing on a form provided by
the Committee and must be consented to in writing by the Qualifying
Participant’s Spouse, if any. If the Qualifying Participant dies prior to the
Qualifying Participant’s Annuity Starting Date without a surviving Spouse, the
Qualifying Benefit shall be paid as a lump sum as of the earliest Qualifying
Distribution Date to the Participant’s Beneficiary.


(ii) Qualifying Distribution Date. “Qualifying Distribution Date” means the
first day of any month beginning after the date the Qualifying Participant
attains his Early Retirement Date.


(iii) Qualifying Participant. “Qualifying Participant” means each Participant
who is entitled to an Enhanced Annuity as specified in Appendix III.


(iv) Qualifying Benefit. “Qualifying Benefit” means the Participant’s Enhanced
Annuity, as described in Appendix III.


(v) Spousal Consent. Spousal consent to a lump sum distribution under this
Section 7.7(e) must be provided on a form prescribed by the Committee,
acknowledging the effect of the Qualifying Participant’s election of a single
sum distribution, signed by the Qualifying Participant and the Qualifying
Participant’s Spouse and witnessed by a notary public. Spousal consent will be
effective only with respect to the Spouse who signs the consent. The election
made by the Qualifying Participant with Spousal consent may be revoked by the
Qualifying Participant without Spousal consent at any time prior to the date
benefit payments begin. Such revocation shall be effected by written
notification to the Committee.


VI.


Add Appendix I to read as follows:


APPENDIX I


SUPPLEMENTAL BENEFIT


The basic benefit of each Participant listed below shall be increased by the
amount of the Supplemental Benefit specified below. Each Participant’s
Supplemental Benefit is expressed in terms of a monthly benefit at Normal
Retirement Age and shall be adjusted for timing and form in the same manner as
the benefit under Section 6.1(a) (using the Excess Benefit Percentages in
Section 6.2 as applicable).



Personnel
Number
 
Name
Supplemental
Benefit
 
   
2870
D. Cole
1,409.03
4494
C. Davis
43.70
3277
R. Ewing
1,946.66
5284
S. Goff
112.90
10370
I. Hughes
365.46
10111
M. Maslowski
847.35
2859
G. Post
5,493.04
52726
K. Puckett
1,373.74
54861
K. Victory
137.39




VII.


Add Appendix II to read as follows:


APPENDIX II


SUPPLEMENTAL BENEFIT


The basic benefit of each Participant listed below shall be increased by the
amount of the Supplemental Benefit specified below. Each Participant’s
Supplemental Benefit is expressed in terms of a monthly benefit at Normal
Retirement Age and shall be adjusted for timing and form in the same manner as
the benefit under Section 6.1(a) (using the Excess Benefit Percentages in
Section 6.2 as applicable).
 
Personnel
Number

Name
Supplemental
 Benefit
     
3095
G. Bailey
860.98
2870
D. Cole
6,169.16
4494
C. Davis
534.92
3277
R. Ewing
5,635.05
5284
S. Goff
1,751.26
10370
I. Hughes
3,894.92
10111
M. Maslowski
5,740.44
2859
G. Post
2,654.32
52726
K. Puckett
3,413.60
3189
N. Sweasy
4,881.03

 
VIII.


Add Appendix III to read as follows:


APPENDIX III


ENHANCED ANNUITY


1. Enhanced Annuity. The basic benefit of each Designated Participant shall be
increased by the amount of such Participant’s Enhanced Annuity, which shall
equal, as of a Determination Date, the product of (a) the Participant’s Initial
Annuity, and (b) the Participant’s Adjustment Factor. Each Participant’s
Enhanced Annuity shall be subject to the Participant’s lump sum distribution
election as determined under Section 7.7(e). For Enhanced Annuity payments
commencing prior to Normal Retirement Age, the amount payable to the Participant
shall be adjusted using an early retirement factor equal to the ratio of the
Participant’s Determination Annuity Factor to the Participant’s Early Annuity
Factor.


2. Definitions. For purposes of this Appendix III (and, unless explicitly made
applicable to another Plan Section, only for such purposes), the following terms
shall have the stated meanings:


(a) "Adjustment Factor" means the Initial Annuity Factor multiplied by the
Interest Adjustment Factor and divided by the Determination Annuity Factor.


(b) “Applicable Mortality Table” means the mortality table prescribed by the
Commissioner of Internal Revenue under Section 417(e)(3)(A)(ii)(I) of the
Internal Revenue Code.


(c) "Computation Period" means any month during the period after January 2006
and prior to the month in which the Participant’s Distribution Date occurs.


(d) "Determination Age" means the Participant’s attained age, in years and
completed months, as of the last day of the Determination Period.


(e) "Determination Annuity Factor" means the deferred annuity factor from
Determination Age to Normal Retirement Age (or Determination Age, if greater)
calculated based on the Applicable Mortality Table and using the GATT Rate for
the Determination Period.


(f) "Determination Date" means the date as of which a Participant’s Enhanced
Annuity is being calculated.


(g) "Determination Period" means the Computation Period in which the
Determination Date occurs.


(h) "Designated Participant" means a Participant listed in section 3 of this
Appendix III.


(i) "Distribution Date" means the date as of which the Participant’s Enhanced
Annuity is distributed or commences to be distributed.


(j) "Early Annuity Factor" means the immediate annuity factor applicable at the
Participant’s age on his Distribution Date calculated based on the Applicable
Mortality Table and using the GATT Rate for the Computation Period that includes
the Participant’s Distribution Date.


(k) "Enhanced Annuity Interest Rate" or 'EAIR' means, with respect to each
Computation Period, the average monthly yield on 30-year Treasury securities.
EAIRn will represent the EAIR for the Computation Period n months after the
initial Computation Period (which is denoted as EAIR0).


(l) "GATT Rate" means, with respect to a Computation Period, the average annual
yield on 30-year Treasury securities for the September proceeding the first
month of the Plan Year in which such Computation Period begins.


(m) "Initial Age" means the Participant’s attained age, in years and completed
month, as of the first day of the Initial Computation Period.


(n) "Initial Annuity" means the amount specified next to the Designated
Participant’s Social Security number in Section 3 of this Appendix III.


(o) "Initial Annuity Factor" means the deferred annuity factor from Initial Age
to Normal Retirement Age (or Initial Age, if greater) calculated based on the
Applicable Mortality Table and using the GATT Rate for the Initial Computation
Period.


(p) "Initial Computation Period" means the Computation Period beginning January
1, 2006.


(q) "Interest Adjustment Factor" means the following product:
[(1+ EAIR0)*(1+ EAIR1)*…*(1+ EAIRx)]


where EAIRx is EAIR for the Determination Period (x months after the Initial
Computation Period).


(r) “Lump Sum Benefit” means an amount equal to the Initial Annuity multiplied
by the Adjustment Factor, multiplied by the Determination Annuity Factor.


3. Designated Participant/Initial Annuity:


Personnel
 Number
 Name
Initial
Annuity
 
 
 
5284
S. Goff
4,572.41
6289
T. Grigar
874.63
3977
C. Heath
829.20
10370
I. Hughes
2,641.80
3402
N. Moulle'
146.58
7373
J. Osa
143.34
2732
O. Riley
2,185.80
6699
M. Scott
1,503.57
3189
N. Sweasy
636.41
2710
T. Walden
207.96



IN WITNESS WHEREOF, CenturyTel has executed this Amendment on this 29th day of
December, 2005.
 

 
CENTURYTEL, INC.
     
By: /s/ R. Stewart Ewing, Jr.,
R. Stewart Ewing, Jr.,
 
Executive Vice-President and
Chief Financial Officer







 